DETAILED ACTION
Applicants’ filing of September 20, 2021, in response to the action mailed March 19, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 19 and 22, have been amended, and no claims have been added.  Claims 19-23, 29-32, and 35-43 are pending.  
The elected invention is directed to a composition comprising a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 made by the method comprising:
(a) providing a liquid culture of an E. coli cell expressing the intracellular protein of interest; 
(b2) contacting the culture with 50mM sodium phosphate and 100mM EDTA; 
(c) holding the culture containing sodium phosphate and EDTA for 10 minutes at 20-25C;
(d) contacting the culture containing the sodium phosphate and EDTA with triton X plus SDS;
(e) contacting the culture containing the added inorganic salt, the added chelating agent and the added detergent with 0.05% PEG.
(f) subjecting the culture comprising the added inorganic salt, the added chelating agent, the added detergent and the added precipitating agent to centrifugation to remove a substantial portion of the cellular debris, thereby providing a supernatant composition comprising the protein of interest;
wherein the method does not comprise: (i) mechanical disruption of the cells, (ii) removing substantially all of the culture media, or (iii) addition of an enzyme that degrades cell wall material.
Claims 21, 32, 40-41, and 43 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 19 – 20, 22 – 23, 29 – 31, 35 – 39, and 42, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is September 3, 2020, the filing date of the said claim set, which disclosed the recited subject matter.  Again, it is noted that applicants have explicitly deleted original step (f) from claim 19.  Both US 14/210,728 and US 61/800,345 require said step.   Thus, those priority documents fail to disclose the method of claim 19 herein.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicants state that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include New Matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains New Matter not disclosed in the prior-filed application.  See below under “Written Description”.
AIA -First Inventor to File Status
As explained above, the US effective filing date appears to be September 3, 2020.  Thus, the pre-AIA /AIA  status of the instant application is in question.  
Providing persuasive evidence that the above limitation was presented in the prosecution history on or before March 16, 2013 would overcome a potential change in AIA  status.  However, AIA  status cannot be overcome by amendment or cancellation of claims. (MPEP 2159.02)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Assuming that deletion of original step (f) from claim 19, is new matter, the pre-AIA  first to invent status is currently maintained.  
Specification-Objections
Objection to the specification for failing to provide support for the method of the instant claims, as explained in the prior action, is maintained.  As previously explained, applicants have explicitly deleted original step (f) from claim 19.  All of the instant specification and claims, as filed, US 14/210,728, US 61/800,345 require said steps.   The first appearance of said method in the prosecution is in the claim set of the preliminary amendment filed January 29, 2020.  It is required that the specification be amended to provide antecedent basis for claim 19, provided no new matter is introduced. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
In response, applicants provide the following arguments.  These arguments are, or are not, persuasive for the reasons in each reply.
 (A) Original step (f) is directed toward holding the culture for at least 1 hour following the addition of the detergent to the culture. As taught in the instant specification, the addition of a pre-determined combination of inorganic salts and detergents triggers the release of recombinant polypeptides from cells without causing their total disruption. (Page 3, 2nd paragraph.) In light of such information, the skilled person would have understood that holding the culture for at least 1 hour following the addition of inorganic salts and detergents is not required to achieve the desired release of polypeptides from the cells in which the polypeptides were expressed. 
(A) Reply:	It is acknowledge that the specification (p3 ¶2) so states. However, the specification further states the following (p3 ¶4).
These chemical reagents are added to the culture in a stepwise manner. The reagents are also added so as to achieve a particular concentration of that reagent. The method requires the presence of the chemical reagent in the solution for a defined amount of time.  (Emphasis herein)

Thus, this argument that the methods disclosed by the specification does not require a holding step subsequent to contacting the culture with an organic salt and a chelating agent and a detergent is not persuasive.

(B) Reply:	It is acknowledged that the specification further discloses the following (p9 ¶2). 
The solution is mixed can be mixed for an amount of time in the range of 1-5 hours at a moderate speed at a temperature in the range of 15-45°C.

The skilled artisan would understand that said mixing comprises ‘holding’ the composition at the stated speed and temperature.
(C) Original step (i) is directed toward holding the culture for at least 30 minutes following addition of the precipitating agent to the culture. As shown in Table 12, clarified supernatants were treated with the precipitating agent polyethyleneimine (PEI), subjected to a hold time of 0 hours to 120 hours, and the turbidity was measured. In light of such information, the skilled person would have understood that the method can be performed with a hold time of 0 hours, which amounts to performing the method without the hold step. Accordingly, the instant specification provides adequate support for a method without a hold step after treatment with a precipitating agent as recited in the claims. 
(C) Reply:	This argument is persuasive and this basis for the objection is withdrawn.

Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Rejection of claim 19 because the phrase “the …protein of interest” lacks antecedent basis is maintained.  In response applicants state ‘applicant has amended claim 19 to remove the phrases at issue’.  This is not persuasive because the phrase “the …protein of interest” (claim19 (f)) has not been removed.
	Claims dependent from the claims rejected above are also objected to for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Rejection of claims 19-20, 22-23, 29-31, 35-39, and 42 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement for reasons set forth in the prior action, is maintained.  Specifically, Applicants have explicitly deleted original step (f) from claim 19.  
In support of their request that said rejection be withdrawn, applicants argue that, ‘As discussed above, the instant specification provides adequate support for a method lacking original step (f)’. Accordingly, the instant claims do not include new matter.  
This is not found to be persuasive for the following reasons.  First, applicants’ stating ‘As discussed above, the instant specification provides adequate support for a method lacking original steps (f)’ is assumed to be referring to their arguments under objection to the 
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after 

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652